Title: Abigail Adams to William Smith, 2 March 1798
From: Adams, Abigail
To: Smith, William


        
          Dear sir
          [2 March 1798]
        
        The President received your Letter this morning dated 5 Feb’ry. the Rule of the former President not to answer Letters of this

nature, he has abided by. his Rule is to place all Canditates for office upon a Book kept for that purpose, and to appoint to office such persons as come best recommended for abilities integrity and industery. in your case he would be particuliarly delicate, for as he has never removed a Man from office, but such as have betrayd their trust by becomeing publick defaulters, or otherways misconducting themselves, So would he be peculiarly cautious not to appoint to office any one who does not produce very respectable Recommendations he therefore desires you to procure such and forward to him. Mr Grove of the House is well known to you. you had better write to him—and if you are at all acquainted with mr Bloodworth or Govr Martin who are Senators from that state, an application to them might not be amiss either from yourself or some Gentlemen who knows them, for tho Born & Educated in N England, I do not know whether you are known to a single Gentleman now in senate from that State. All Nominations you well know go from the President to the Senate, whose duty it is, before they advise & consent to the same, to inquire who the Gentleman is & what is his Character?
        altho the President has not made it a rule as his predecessor did never to appoint a Relation to office, Yet you must be sensible a more than ordinary delicacy is necessary for him to observe on such occasions, and a faithfull discharge of the trust will be expected and required on no other terms would he continue in office the nearest and dearest Friend he has upon Earth—
        Your sister Louissa is well she heard both from your mother and sister last week who were both well.
        My Love kind Regards to your Brother whose life I hope as well as yours may be prolonged to serve Your Country, and to be a comfort to your Relatives. The death both of your sister & Brother who have been cut of in the morning of their days, has been a very melancholy event to me Who loved and esteemed them highly. they were both deserving. Let not the Warning be in vain to you my young Friends
        
          [”]That Life is long which answers lifes great End—
          Virtue alone has majesty in Death”
        
        I close my Letter rather seriously, but not more so than I hope a subject of such concequence will be considerd buy you for there is no sure and certain dependance to be placed upon any Man, however high and dignified his office, who has not solid principles of

Religion and Virtue for their basis— my affection and Regard both for your Brother and you will be a sufficient appoligy I trust for the freedom with which I have written. I am / Your affectionate / Aunt
        
          Abigail Adams—
        
      